Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seecamp (“Seecamp”).
Regarding claim 1, Seecamp discloses a trigger assembly (Figs. 1-4) for a firearm having a trigger, said trigger assembly comprising: 
a rotatable disconnector 47 biased by a detent ball 53 and a return spring 52 to reset said trigger (as shown in Fig. 4, for example), whereby resetting said trigger causes the rotation of said disconnector to completely decompress said return spring thereby providing no spring pressure on said trigger (as shown in Fig. 1, wherein the disconnector is fully extended since shoulder 50 on the sear 25 abuts the forward end 51 of the disconnector 47 and therefore and therefore return spring 52 does not provide spring pressure on said trigger).

    PNG
    media_image1.png
    336
    591
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) a rotatable sear engaged by both a trigger shoe and a disconnector as Applicant clearly discloses in at least Fig. 2. Seecamp is considered the most relevant known prior art who teaches a rotatable sear 25 only engaged by the disconnector 47 and which does not engage trigger shoe 56. The known prior art fails to make obvious modification of Seecamp to arrive at the claimed limitations.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641